
	

114 HR 3287 IH: Community Bank Flexibility Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3287
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Marchant (for himself and Mrs. Black) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the treatment of banks organized as limited
			 liability companies.
	
	
 1.Short titleThis Act may be cited as the Community Bank Flexibility Act. 2.Treatment of banks organized as limited liability companies (a)In generalSection 581 of the Internal Revenue Code of 1986 is amended—
 (1)by striking For purposes of and inserting the following:  (a)In generalFor purposes of, and
 (2)by adding at the end the following new subsection:  (b)Treatment of limited liability companies, etc (1)In generalAn entity shall not fail to be treated as a bank under subsection (a) merely because such entity is a specified entity (or because such entity elects to be treated either as a corporation or as a partnership for purposes of this title).
 (2)Specified entityFor purposes of this subsection, the term specified entity means any entity which may elect to be treated either as a corporation or as a partnership for purposes of this title.
							(3)Transitional rules
 (A)ReorganizationsIn the case of any acquisition or transfer during the 5-year period beginning on the date of the enactment of this subsection, any specified entity which (after such acquisition or transfer) qualifies as a bank under paragraph (1) shall be treated as a corporation for purposes of applying section 368(a)(1).
								(B)Tax imposed on certain built-in gains
 (i)In generalIn the case of any specified entity with respect to which any transfer or acquisition is treated as a reorganization under section 368(a)(1) by reason of this paragraph, rules similar to the rules of section 1374 shall apply with respect to such specified entity by treating such reorganization in the same manner as an election under section 1362(a) (and by treating the specified entity as an S corporation and the other corporation with respect to such reorganization as the small business corporation making such election).
 (ii)Special rule for reorganizations during recognition period of an S corporation bankIn the case of a transfer or acquisition to which clause (i) applies, if— (I)the other corporation referred to in clause (i) is an S corporation, and
 (II)such transfer or acquisition occurs during the recognition period (as defined in section 1374(d)(7)) of such S corporation,
										the recognition period of the specified entity determined by reason of the application of clause
			 (i) shall not include any taxable year of the specified entity which
 begins after the recognition period of such S corporation.(C)Election to have transition rules not applySubparagraphs (A) and (B) shall not apply if the specified entity referred to in such subparagraphs elects under this subparagraph to have such subparagraphs not apply. Any such election shall, except as otherwise provided by the Secretary, be made contemporaneously with the acquisition or transfer referred to in subparagraph (A)..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
